On Application bob Reheabing.
McGloin, J.
We are asked to set aside the decree refusing a certiorari and dismissing the appeal in this case, on the ground that the present counsel of appellant was not aware of the fact, until the filing of the motion to dismiss, that the record was incomplete, and hence they have not been negligent.
The application in this case for a writ of certiorari to complete the record was not made until after the cause was duly fixed for trial in, and submitted upon the merits to, this Court. At the same time appellee presented and submitted the motion to dismiss.
Under articles 896, 897 and 898 C. P., it does not seem that the Court has the authority, after the time of argument, to issue an order for the completion of a record. Nor is there any wise or just purpose to be served in extending grace beyond this period, for surely, if an appellant does not discover the deficiencies, even when trying his ease, they must be diminutions which are unusually well concealed, or else there must be such inattention on his part as, to preclude his claiming that he is faultless in the premises.
*136In this case, had the application for a certiorari been made at the time the motion to dismiss was filed, and before of at the moment the case was submitted, we probably, under the circumstances disclosed, might have exercised in appellant’s favor the discretion accorded us by O. P. 898. We do not, however, feel authorized, or inclined, to grant relief upon an application so tardy as that made in this instance. Nor does the law, in our opinion, justify the assumption that because an apjmllant changes counsel, and does not take the precaution to furnish the later one with all information material to the case, or does not put him in a way to obtain it, that he may escape the consequences of his negligence. Attorneys are but agents of the litigants they represent, and it is the principal who is charged with knowledge of the history of his case, and the fault or negligence of such principal is not excused by the fact that his counsel were not participants therein.
Even if disposed to follow, as regulating the practice of this Court, the precedents set in Holbrook v. Holbrook, 32 La. An. 15, and in Jas. Henry West v. P. E. Davis and Mrs. Henry Kuntz, No. 7242, Supreme Court, n,ot yet reported, but to be found in Opinion Book 51, page 94, if these go to the extent of declaring that a motion to dismiss, even touching matters which the Court will notice ex proprio motu, will be denied if filed more than three days after the record is lodged in this Court, they would not be applicable to this case. The precedents mentioned expressly declare that the failure of appellee to move to dismiss within three days does not preclude the Court from dismissing the appeal, ex propria motu, for the causes under consideration, if the latter are discovered when examining the ease upon its merits. We have already stated that this controversy was submitted upon the motion to dismiss and upon the merits at the same time.
A rehearing is, therefore, refused.